Exhibit 10.g




The Eastern Company
112 Bridge Street
P.O. Box 460
Naugatuck, CT  06770


 
                                                                                                                                      
February 5, 2016


Mr. Leonard F. Leganza
62 Tunxis Village Road
Farmington, CT


Re:           Consulting Agreement


Dear Len,


This letter agreement (the “Agreement”) outlines the terms and conditions upon
which you will provide certain consulting services to The Eastern Company (the
“Company”).


(1)           Services and Compensation.


(a)           You agree to provide the Company with such consulting, business
development, and advisory services as the Company may reasonably request from
time to time(the “Services”).  The Company shall compensate you for the Services
rendered hereunder at the rate of ten thousand dollars ($10,000) per month (the
“Consulting Fees”), payable on the last business day of each calendar month
(plus, if applicable, any approved and reasonable travel expenses and out of
pocket costs).You will begin providing the Services pursuant to this Agreement
as of January 1, 2016, and will continue to provide the Services until June 30,
2016 (the “Consulting Period”), unless this Agreement is terminated sooner by
the mutual agreement of the parties hereto.


(b)           You will perform the Services to the best of your ability and in a
diligent, trustworthy, businesslike, efficient, and professional manner, and
will cooperate with the directors, officers and employees of the Company for the
benefit of the Company.


(c)           It is anticipated that the level of your consulting services will
be less than twenty percent (20%) of the average level of services that you
performed during the thirty-six (36) month period ending on December 31,
2015.  As a result, for purposes of Section 409A of the Internal Revenue Code,
you will be deemed to have incurred a “separation from service” with the Company
on December 31, 2015.  Consequently, you will be entitled to commence to receive
the deferred compensation described in Section 6(b) of your employment agreement
with the Company dated January 1, 2014, as amended (the “Employment
Agreement”),and the supplemental retirement benefits described in Section 4.2 of
the Supplemental Retirement Plan for the Chief Executive Officer of The Eastern
Company, as amended (the “SERP”), on July 1, 2016 (the first day of the month
that is six months after the date on which you incurred a separation from
service).


(2)           Independent Consultant Status.


(a)           In performing the Services for the Company pursuant to this
Agreement, you shall act in the capacity of an independent contractor with
respect to the Company, and you shall not be deemed to be an employee or agent
of the Company.
 
 
85

 
 
 

--------------------------------------------------------------------------------

 



(b)           You will not be eligible to participate in any of the Company’s
benefit plans, fringe benefit programs, group insurance arrangements or similar
programs, except to the extent required by the terms of your employment
agreement with the Company dated January 1, 2014, as amended.  With the
exception of the Consulting Fees described in Section 1(a), you will not receive
any compensation or other consideration from the Company for the provision of
the Services.


(c)           You and the Company acknowledge that the Company intends to deduct
the Consulting Fees as an ordinary and necessary business expense for income tax
purposes.  You agree, represent and warrant that, except as otherwise required
in writing by the Internal Revenue Service (“IRS”), you will: (i) treat your
Consulting Fees as ordinary income for income tax purposes; (ii) be responsible
for all withholding obligations; and (iii) pay on a timely basis all taxes due
in respect of such fees (the “Consultant’s Taxes”).  Except as otherwise
required by the IRS, if you report the receipt of the Consulting Fees as other
than ordinary income and/or fail to pay the Consultant’s Taxes, you shall
indemnify and hold the Company harmless from any and all taxes, penalties,
interest, losses, liabilities, costs and expenses, including reasonable
attorneys’ fees and accounting fees, which are incurred by the Company as the
result thereof.


(3)           Miscellaneous.


To the extent required by Section 8 of the Employment Agreement, you will not
engage in any competition with the Company, you will not solicit the Company’s
employees, and you will maintain the confidentiality of the Company’s
information.


No modification or amendment of this Agreement, or any waiver of any right,
power, or privilege under this Agreement, will be binding upon either you or the
Company unless set forth in a writing signed by you and the Company.


Please acknowledge your agreement with the foregoing by dating and executing the
enclosed duplicate original copy of this Agreement and returning it to me.


Very truly yours,
THE EASTERN COMPANY




By /s/James A. Mitarotonda
     James A. Mitarotonda
     Chairman of the Board of Directors




I hereby agree to the foregoing terms, conditions, and provisions of this
Agreement by dating and executing it below.
 


 
/s/Leonard F. Leganza
Leonard F. Leganza
Date:  February 2, 2016

 
 
86